UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA ORDER OF RESTITUTION
Vv. 14 Cr. 509 (NSR) -0/
LAWRENCE BROWN,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Anden Chow and Allison Nichols,
Assistant United States Attorneys, of counsel; the presentence report; the Defendant’s convictions
on Counts One and Three of the above-referenced Indictment; and all prior proceedings in this
case, it is hereby ORDERED that:

1. Amount of Restitution. LAWRENCE BROWN, the Defendant, shall pay restitution
in the amount of $26,051.89 to the victims of the offense charged in Counts One and Three, namely
Shop Rite/Insure-Rite and Rite Aid. The specific amount owed to the victims and the addresses
to which the Clerk of Court should send restitution payments are set forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of Court is authorized to
send payments to the new address without further order of this Court.

Dated: White Plains, New York
Tec: SG 2019

   

THE HONORABLE NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE

 

“ON T02IG LALLY PEN

 

 

 
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

 

 

SCHEDULE OF VICTIMS

14 Cr. 509 (NSR)

 

 

 

 

 

LAWRENCE BROWN,
Defendant.

Name Address Amount of Restitution
Shop Rite/Insure-Rite 105 Fieldcrest Avenue $20,140

Edison, NJ 08837

Attn: Craig Hoffman
Rite Aid 393 Windsor Highway $5,911.89

New Windsor, NY 12533

Attn: Bryan Zaccagnino
Total $26,051.89

 

 

 

09.10.2013

 

 
